 

 

Exhibit 10.3

 

LEASING AGREEMENT

 

THIS LEASING AGREEMENT (this “Leasing Agreement”) is made as of September 25,
2014 by and between AMERICAN REALTY CAPITAL – RETAIL CENTERS OF AMERICA II,
INC., a Maryland corporation (the “Company”) and AMERICAN REALTY CAPITAL RETAIL
II ADVISORS, LLC, a Delaware limited liability company (the “Leasing Agent”).
Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Property Management Agreement, dated the date hereof, by and
between the Leasing Agent and the Company (the “Property Management Agreement”).

 

1. Engagement.

 

  1.1. Engagement. The Company hereby engages and retains the Leasing Agent to
act as the sole and exclusive real estate broker in connection with the leasing
of the Owners’ Properties on the terms of this Leasing Agreement, and the
Leasing Agent accepts such engagement and agrees to perform such service on such
terms; it being understood, that, the Leasing Agent may engage a third party
(together with any Affiliate of such third party or other third party retained
in accordance with a leasing agreement between the Leasing Agent and such third
party, each a “Sub-Agent”) as the Leasing Agent deems necessary or desirable
without the consent of the Company, and may delegate all or a portion of the
services to be provided hereunder to such Sub-Agent. Any fees payable to a
Sub-Agent (i) shall be the responsibility of the Leasing Agent out of payments
received from the Company and (ii) may, at the instruction of the Leasing Agent,
be deducted from the Operating Account or the fees payable hereunder and paid by
the Owner to such Sub-Agent, or be paid directly by the Leasing Agent to such
Sub-Agent, in the Leasing Agent’s sole discretion or as required pursuant to a
leasing agreement between the Leasing Agent and a Sub-Agent. The Company agrees
to fully cooperate with the Leasing Agent, each Sub-Agent and their agents and
Cooperating Brokers (as defined below) with respect to the Leasing Agent’s
efforts in leasing the Properties and to refer to the Leasing Agent all
inquiries of anyone interested in any Property and to conduct all negotiations
through the Leasing Agent. The Company further agrees to furnish the Leasing
Agent such information concerning the Properties as the Leasing Agent may
reasonably request from time to time as a result of inquiries by prospective
tenants.

 

  1.2. Leasing. This Leasing Agreement relates to leasing only.

 

2. Term. The initial term of this Leasing Agreement shall commence on the date
hereof, shall continue in full force and effect for one (1) year, and shall be
automatically renewed for an unlimited number of successive one (1) year
periods, subject to earlier termination as hereinafter provided. The term of
this Leasing Agreement may be extended for such additional periods of time as
the parties agree to in writing.

 

3. Leasing.

 

  3.1. Leasing Fees. The Company will pay to the Leasing Agent a leasing fee
(the “Leasing Fee”) in an amount equal to the leasing fees charged by
unaffiliated persons rendering comparable services in the same geographic
location of the applicable Property for the Leasing Agent’s or a Sub-Agent’s, as
applicable, services in leasing the Properties to third parties, which shall
include taking into account the participation of Cooperating Brokers (as defined
below), if applicable, and be determined based on evidence of comparable fees
provided by the Leasing Agent and shall include taking into account the
participation of Cooperating Brokers (as defined below), if applicable, and be
subject to consent of the Owner, such consent not to be unreasonably withheld.
Commissions shall be fully earned as of the date the lease is executed and shall
be paid by the Company, or in the sole discretion of the Leasing Agent, by the
Owner, on such date or, if customary for such geographic area then as follows:
one half (1/2) of the commission shall be due upon execution of the lease by the
Owner and tenant and one half (1/2) of the commission shall be due upon the
earlier of (i) tenant’s opening for business at the premises, or (ii) the rent
commencement date under the lease.

 

  3.2. During Term. The Company shall pay the Leasing Agent the Leasing Fee, if,
during the Term of this Leasing Agreement, a third party tenant is procured by
the Leasing Agent or a Sub-Agent, and if such tenant and the Owner enter into a
written lease covering all or part of the Property and if such lease is fully
executed by the Owner and such tenant.

 

   3.3. After Expiration of Term. The Company shall pay the Leasing Agent the
Leasing Fee if, within one hundred eighty (180) days after the expiration of the
  Term or earlier termination of this Leasing Agreement, the Owner enters into a
written lease covering all or part of the Property with any person or entity
(including any to-be-established entity and/or single purpose entity affiliated
with said person or entity) to whom the Leasing Agent or a Sub-Agent has
submitted the Property prior to the expiration of the term of this Leasing
Agreement or earlier termination of this Leasing Agreement in an effort to lease
the Property (the “Prospective Tenants”) and such lease is fully executed by the
Owner and the Prospective Tenant, provided the name of the Prospective Tenant is
contained on the list described below. The Leasing Agent or a Sub-Agent shall,
as a condition precedent to its rights and the Company's obligations under this
Section 3.3, submit a written list of the Prospective Tenants containing full
and complete names, addresses, telephone numbers and primary contact persons to
the Company no later than ten (10) days following the expiration of the term of
this Leasing Agreement or earlier termination of this Leasing Agreement. If the
Owner enters into another listing or leasing agreement with another real estate
broker with respect to the Property, the Owner shall exclude the Prospective
Tenants under this Section 3.3 from any such other agreement for the period
required herein.

 

1

 

 

  3.4. Terms of Lease. The Owner reserves the right to determine all terms,
conditions and provisions of any lease and to reject any lease in its
discretion.

 

  3.5. Sale by Owner. Whenever the Owner shall sell or convey its interest in a
Property or any part thereof, the obligation to pay any Leasing Fees under this
Leasing Agreement from and after the date of such sale shall cease as of the
date of such sale, provided that the Company shall not be absolved from
liability for Leasing Fees earned, payable or due hereunder as of such date.

 

  3.6. No Additional Payments. The compensation to the Leasing Agent provided
herein includes all costs, taxes, fees and charges, and no additional payments
shall be made to the Leasing Agent hereunder in connection with any lease.

 

  3.7. Payment of Leasing Fees. The Leasing Fees shall be paid to the Leasing
Agent in accordance with this Section 3. In accordance with and pursuant to
Section 4.6, the Leasing Agent or a Sub-Agent shall prepare and submit an
invoice to the Company which shall include a computation of the Leasing Fees
payable to the Leasing Agent. The Company shall have the right to review such
invoice and obtain any supporting documentation with respect thereto from the
Leasing Agent. To the extent that the Company believes the computation provided
by the Leasing Agent or a Sub-Agent is inconsistent with the computation
permitted hereunder, the Company and the Leasing Agent or a Sub-Agent which
provided the computation shall work together in good faith to reach a
computation of such fees which is reasonably agreeable to both parties. If the
Company and the Leasing Agent or a Sub-Agent, as the case may be, agree that any
of the Leasing Fees paid to the Leasing Agent for a prior period exceeded the
amount permitted hereunder, the Leasing Agent shall deduct the amount of such
excess from the fees it is to be paid in accordance herewith for the then
current period.

 

4. Duties and Authority of the Leasing Agent.

 

  4.1. Leasing Functions. The Leasing Agent shall coordinate the leasing of the
Properties and shall negotiate and use its commercially reasonable efforts to
secure executed leases from qualified tenants, and to execute same on behalf of
the Owner, if requested, for available space in the Properties, such lease to be
in form and on terms approved by the Owner. The Leasing Agent shall be
responsible for the hiring of all Sub-Agents, as determined by the Leasing Agent
to be necessary for the leasing of the Properties, and to otherwise oversee and
manage the leasing process on behalf of each Owner.

 

  4.2. Duties; Standard of Performance. The Leasing Agent shall devote its
commercially reasonable efforts to performing its duties hereunder to lease the
Properties in a diligent, careful and professional manner. The services of the
Leasing Agent are to be of a scope and quality not less than those generally
performed by first class, professional leasing or listing managers of properties
similar in type and quality to the Properties and located in the same market
area as the Properties. The Leasing Agent will at all times act in good faith
and in a commercially reasonable manner with respect to performing the leasing
services hereunder with respect to the Properties.

 

   4.3. Deposits. The Leasing Agent is authorized to conditionally accept a
deposit from any prospective tenant in connection with the presentation of a
proposed written offer to the Owner, but neither the Company nor any other Owner
shall thereby incur any liability or obligation to such proposed tenant, the
Leasing Agent, or any other third party by reason of the acceptance of such a
deposit by the Leasing Agent. The Leasing Agent will at all times act in good
faith, in a commercially reasonable manner and in a fiduciary capacity with
respect to the proper protection of and accounting for any deposit accepted by
the Leasing Agent; it being understood , that, the Leasing Agent’s fiduciary
relationship with each Owner Subsidiary is limited solely to the proper
protection of and accounting for such deposits and the Leasing Agent owes no
other fiduciary duties to the Owner or security holders of any Owner entity.

 

  4.4. Leasing Plans

 

  4.4.1. Within sixty (60) days of a Property becoming subject to this Leasing
Agreement, the Leasing Agent shall prepare and submit, or cause to be prepared
and submitted, to the Company a marketing and leasing plan with respect to each
such Property (each a “Plan”) for the calendar year  (or portion thereof)
immediately following such submission. Thereafter, on or before the date
specified each year by the Company (but not later than November 1st), the
Leasing Agent shall prepare and submit to the Company preliminary Plans for the
next calendar year followed by final Plans for the next calendar year,
incorporating any reasonable changes requested by the Company.  In connection
with any acquisition of a Property by the Owner, the Leasing Agent will prepare
a Plan for such Property for the remainder of the calendar year. Each Plan will
be in the form approved by the Company prior to the date thereof.

 

  4.4.2. The Company will approve or disapprove a Plan within a reasonable time
after the receipt of the Plan, but not later than thirty (30) days after the
submission thereof to the Company. The Leasing Agent will make any reasonable
changes to each Plan that are requested by the Company. At such time as the
Company shall request, which in no event shall exceed three (3) requests per
calendar year, the Leasing Agent shall submit to the Company for its approval an
updated Plan incorporating such changes as shall be necessary to reflect changes
occurring subsequent to the prior Plan during such

 

2

 

 

    period. If the Company does not disapprove of such revised Plan within 30
days after receipt thereof by the Company, such Plan shall be deemed approved.
If the Company shall disapprove of any such Plan, the Leasing Agent shall submit
a revised Plan within ten (10) days of receipt of notice of disapproval, and the
Company shall have ten (10) days to provide notice to the Leasing Agent if it
disapproves of any such further revised Plan.

 

  4.4.3. The Leasing Agent shall provide supporting information reasonably
requested by the Company in connection with its review of any Plan submitted by
the Leasing Agent.

 

  4.5. Advertising. The Leasing Agent is authorized to advertise in accordance
with the Budget, at the Owner’s expense, the Property and to place “For Lease”
and similar signs on the Property, subject to the Company’s reasonable approval
over the type and location of such signs. The Company and the Leasing Agent
agree   to cooperate so as to keep each other informed of the publication or
distribution of any publicity releases relating to the Property. The Leasing
Agent shall not otherwise publish, display or distribute any marketing flyers or
advertisements without the Owner's prior written consent, not to be unreasonably
withheld, conditioned or delayed.

 

  4.6. Monthly Report. The Leasing Agent shall prepare and furnish to the
Company, as soon as possible after the end of each month during the term of this
Leasing Agreement and in no event later than the twentieth (20th) day of the
month, a monthly report, in reasonable detail, summarizing the Leasing Agent’s
or a Sub-Agent’s, as applicable, activities hereunder and the results obtained
therefrom   for the previous month. The report shall be in a form reasonably
acceptable to the Company and shall include such information regarding
advertising, people contacted, property showings and related matters as the
Company reasonably requests.

 

  4.7. Limitation on Authority. Notwithstanding any provision to the contrary
contained herein, the Leasing Agent expressly acknowledges, confirms and agrees
that it is acting as an independent contractor and not as the Company’s or any
other Owner’s agent. Except as expressly set forth herein, the Leasing Agent has
no authority to incur liabilities on behalf of the Company or any other Owner
nor to enter into, execute, make or acknowledge any contract, covenant,
agreement, lease or representation pertaining to the Property without the
express prior written approval of the Company. Any action taken by the Leasing
Agent which is not expressly permitted by this Leasing Agreement shall not bind
the Company or any other Owner. The Leasing Agent agrees that it shall, and
shall cause each Sub-Agent it retains pursuant to Section 1.1, in all oral and
written communications with prospective tenants, to advise such prospective
tenants that any and all lease proposals are proposals only and are contingent
upon the negotiation and final execution by the Owner and by the prospective
tenant of a mutually acceptable and definitive lease embodying the full terms of
their agreement. The Leasing Agent further acknowledges and agrees that all oral
and written lease offers received by the Leasing Agent or a Sub-Agent, as
applicable, shall be delivered to the Company and shall not be binding or
obligatory on the Owner until the Owner accepts such offer and evidences such
acceptance by the execution of a written contract relating thereto.

 

  4.8. Representations. The Leasing Agent shall make no representations or
warranties of any kind, express or implied, concerning the Property or any other
matter without the prior written consent of the Company, not to be unreasonably
withheld, conditioned or delayed. The Company, on behalf of each Owner,
represents and warrants to the Leasing Agent that such Owner (i) is the sole fee
simple title owner to the Property and (ii) has the right to enter into lease
agreements and occupancy agreements with respect to the Property. The Company
represents and warrants that it is authorized and has the capacity to execute
and deliver this Leasing Agreement. The Company, on behalf of each Owner, hereby
authorizes the Leasing Agent to furnish full disclosure to a prospective tenant
of all information with respect to the Property furnished by the Company to the
Leasing Agent. 

 

  4.9. Professional Consultants. In regard to the marketing and leasing of the
Property, the Leasing Agent will utilize the services of such attorneys,
accountants and financial and other professionals as the Company may from time
to time designate at the Owner’s sole cost and expense.

 

5.   Representations and Warranties of the Company.  To induce the Leasing Agent
to enter into this Leasing Agreement, the Company, on its own behalf and on
behalf of each Owner, makes the following representations and warranties, which
shall survive the execution and termination of this Leasing Agreement:

 

5.1   Organization. The Company is duly organized, validly existing and in good
standing under the laws of the state of Maryland. The Company has all power and
authority required to execute, deliver and perform this Leasing Agreement, both
on its own behalf and on behalf of each Owner.

 

5.2   Authorization. The execution, delivery and performance of this Leasing
Agreement has been duly authorized by all necessary action on the part of the
Company.

 

5.3   Validity. This Leasing Agreement constitutes a legal, valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms except as limited by bankruptcy, insolvency, receivership and similar laws
of general application.

 

6. Representations and Warranties of the Leasing Agent. To induce the Company to
enter into this Leasing Agreement, the Leasing Agent makes the following
representations and warranties, which shall survive the execution and
termination of this Leasing Agreement:

 

3

 

 

  6.1. Organization. The Leasing Agent is duly organized, validly existing and
in good standing under the laws of the state of Delaware. The Leasing Agent has
all power and authority required to execute, deliver and perform this Leasing
Agreement.

 

  6.2. Authorization. The execution, delivery and performance of this Leasing
Agreement has been duly authorized by all necessary action on the part of the
Leasing Agent.

 

  6.3. Validity. This Leasing Agreement constitutes a legal, valid and binding
agreement of the Leasing Agent enforceable against the Leasing Agent in
accordance with its terms except as limited by bankruptcy, insolvency,
receivership and similar laws of general application.

 

  6.4. Licenses. During the entire term of this Leasing Agreement, the Leasing
Agent shall cause all persons performing licensable activities to have and to
maintain in full force and effect all licenses, including, without limitation,
any real estate broker’s license, which the real estate licensing law requires
and all permits necessary to perform its obligations under this Leasing
Agreement and shall pay all taxes, fees or charges imposed on the business
engaged in by the Leasing Agent hereunder.

 

  6.5. Independent Contractor. The Leasing Agent’s status under this Leasing
Agreement is that of an independent contractor and not as an agent or employee
of the Company or any other Owner.

 

 7. Indemnity. The Owner shall indemnify, hold harmless and defend the Leasing
Agent, any Sub-Agent and their respective Affiliates and officers, directors,
employees, agents and representatives from all losses, damages, costs, claims
and liabilities (including, without limitation, court costs and reasonable
attorneys’ fees relating thereto) arising out of or related to (a) any
materially incorrect information supplied by the Owner concerning the Property;
or (b) any act or omission by the Owner or any of its agents or representatives
(other than the Leasing Agent or a Sub-Agent) constituting negligence, willful
misconduct or a material breach or default under this Leasing Agreement by the
Company. The Leasing Agent shall indemnify, hold harmless and defend the Company
and any other Owners from all losses, damages, costs, claims and liabilities
(including, without limitation, court costs and reasonable attorney's fees
relating thereto) arising out of or related to (a) any misrepresentation or
failure to disclose material information regarding the Property to a prospective
tenant by the Leasing Agent, a Sub-Agent or any agent or representative of the
Leasing Agent provided the Company or any other Owner has provided the Leasing
Agent with adequate information and authority to make full and accurate
representations and disclosures regarding the Property; (b) any material fact
known by the Leasing Agent or a Sub-Agent relating to any tenant or proposed
transaction which the Leasing Agent fails to disclose to the Company; (c) any
act or omission by the Leasing Agent, a Sub-Agent or any of their agents or
representatives constituting negligence, willful misconduct or a material breach
or default under this Leasing Agreement by the Leasing Agent; or (d) any acts of
the Leasing Agent, a Sub-Agent or their agents or representatives taken outside
of the scope of this Leasing Agreement. The indemnities herein contained shall
not apply to any claim with respect to which and to the extent the indemnified
party is covered by insurance; provided, that the foregoing exclusion does not
invalidate the indemnified party’s insurance coverage. Each party will procure a
waiver of subrogation with respect to claims against the other party under
policies in which the other party is not a named insured, and shall promptly
notify the other party in the event that any such waiver is unobtainable or is
obtainable only upon payment of an additional premium. If such waiver is
obtainable only upon payment of an additional premium, the other party shall
have the right at its option to pay such additional premium.

 

8. Termination.

 

  8.1. Termination for Cause.

 

  8.1.1. The Company may terminate this Leasing Agreement at any time, effective
immediately upon written notice to the Leasing Agent, if (i) the Leasing Agent
has materially breached this Leasing Agreement; provided , that (a) the Leasing
Agent does not cure any such material breach within thirty (30) days of
receiving notice of such material breach from the Company, or (b) if such
material breach is not of a nature that can be remedied within such period, the
Leasing Agent does not diligently take all reasonable steps to cure such breach
or does not cure such breach within sixty (60) days; (ii) there is fraud,
criminal conduct, or willful misconduct by the Leasing Agent; (iii) a court of
competent jurisdiction enters a decree or order for relief in respect of the
Leasing Agent in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Leasing Agent or for any substantial part of any of its
property or orders the winding up or liquidation of the Leasing Agent’s affairs;
or (iv) the Leasing Agent commences a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consents to the entry of an order for relief in an involuntary case under any
such law, or consents to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
the Leasing Agent or for any substantial part of any of its property, or makes
any general assignment for the benefit of creditors, or fails generally to pay
its debts as they become due. The Leasing Agent agrees that if any of the events
specified in subsections (iii) or (iv) above occur, it shall give written notice
thereof to the Company within seven (7) days after the occurrence of such event.

 

4

 

 

  8.1.2. The Leasing Agent may terminate this Leasing Agreement at any time,
effective immediately upon written notice to the Company, if (i) the Company has
materially breached this Leasing Agreement; provided , that (a) the Company does
not cure any such material breach within thirty (30) days of receiving notice of
such material breach from the Leasing Agent, or (b) if such material breach is
not of a nature that can be remedied within such period, the Company does not
diligently take all reasonable steps to cure such breach or does not cure such
breach within sixty (60) days; (ii) there is fraud, criminal conduct, or willful
misconduct by the Company; (iii) a court of competent jurisdiction enters a
decree or order for relief in respect of the Company in any involuntary case
under the applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoints a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of the Company or for any
substantial part of any of its property or orders the winding up or liquidation
of the Company’s affairs; or (iv) the Company commences a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consents to the entry of an order for relief in an involuntary case
under any such law, or consents to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Company or for any substantial part of any of its property, or
makes any general assignment for the benefit of creditors, or fails generally to
pay its debts as they become due. The Company agrees that if any of the events
specified in subsections (iii) or (iv) above occur, it shall give written notice
thereof to the Leasing Agent within seven (7) days after the occurrence of such
event.



 

  8.1.3. For the avoidance of doubt, a material breach of the Property
Management Agreement which continues beyond the expiration of any applicable
grace, notice or cure period, shall be a material breach of this Leasing
Agreement.

 

  8.2. Effect of Termination. The termination of this Leasing Agreement for any
reason shall not affect any right, obligation or liability which has accrued
under this Leasing Agreement on or before the effective date of such
termination. Each agreement between the Leasing Agent and a Sub-Agent with
respect to any of the Leasing Agent’s duties under this Leasing Agreement shall
terminate immediately upon the termination of this Leasing Agreement. Upon
termination of this Leasing Agreement for any reason, the Leasing Agent will
cooperate with the Company in an effort to achieve an efficient transition of
the leasing of the Properties without detriment to the rights of the Company or
any other Owner or to the continued leasing of the Properties.

 

9. Miscellaneous.

 

  9.1. Discrimination. The Owners, the Leasing Agent, a Sub-Agent or a third
party shall not refuse to display or lease the Property to any person because of
race, color, religion, national origin, sex, marital status or physical
disability.

 

  9.2. Entire Agreement. This Leasing Agreement constitutes the entire agreement
between the Company and the Leasing Agent with respect to the matters set forth
herein and supersedes all prior discussions, negotiations and agreements,
whether oral or written. No amendment of this Leasing Agreement shall be valid
or binding unless made in writing and signed by both the Company and the Leasing
Agent.

 

  9.3. Successors: Assignment. This Leasing Agreement shall be binding upon the
Company, each Owner and the Leasing Agent and their respective successors and
assigns and shall inure to the benefit of the Company, its successors and
assigns. Except as provided in Section 1.1, the Leasing Agent may not assign or
transfer any of its rights or obligations under this Leasing Agreement to a
third party without the prior written consent of the Owner and the approval of a
majority of independent directors of the Company and any such assignment without
the prior written consent of the Owner and the approval of a majority of
independent directors shall be void and of no effect.

 

  9.4. Governing Law. This Leasing Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
principles of conflicts of law thereof.

 

  9.5. Headings. The paragraph headings in this Leasing Agreement are inserted
for convenience only and are not intended to be used in construing the substance
of any of the provisions of this Leasing Agreement.

 

  9.6. Notices. All notices, demands requests, approvals and other
communications required or permitted by this Leasing Agreement shall be in
writing and shall be deemed to have been given on the earlier of the date when
presented personally or otherwise delivered (whether by commercial delivery
service, mail or otherwise) or on the third (3rd) day after the date when
deposited in a regularly maintained mail receptacle of the United States Postal
Service, postage prepaid, registered or certified, return receipt requested,
addressed to Company or the Leasing Agent, as the case may be, at its respective
address set forth below, or at such other address as the Company or the Leasing
Agent may from time to time designate by written notice to the other party as
herein required.

 

5

 

 

If mailed or personally      





delivered to the Company: American Realty Capital – Retail Centers of America
II, Inc.   405 Park Avenue   New York, New York 10022   Telephone: (212)
415-6500   Facsimile: (212) 421-5799   Attention: Mr. Edward M. Weil, Jr.  
                 Mr. James A. Tanaka, Esq.     With a copy mailed to: Proskauer
Rose LLP   Eleven Times Square   New York, NY 10036   Attention: Mr. Peter M.
Fass, Esq.                    Mr. Michael J. Choate, Esq.     If mailed or
personally American Realty Capital Retail II Advisors, LLC delivered to the
Leasing Agent: 405 Park Avenue   New York, New York 10022   Telephone: (212)
415-6500   Facsimile: (212) 421-5799   Attention: Mr. Edward M. Weil, Jr.  
                 Mr. James A. Tanaka, Esq.     With a copy mailed to: Proskauer
Rose LLP   Eleven Times Square   New York, NY 10036   Attention: Mr. Peter M.
Fass, Esq.                    Mr. Michael J. Choate, Esq.     With a copy mailed
to: Lincoln Retail REIT Services, LLC   2000 McKinney Avenue, Suite 1000  
Dallas, Texas 75201   Attention: Mr. Robert Dozier                    Mr.
Gregory Courtwright        



 

  9.7. Construction. If any of the provisions of this Leasing Agreement shall
for any reason be held to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof and
this Leasing Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein.

 

  9.8. Number; Gender. Whenever used herein, the singular number shall include
the plural, and the plural shall include the singular, and the use of any gender
shall be applicable to all genders.

 

  9.9. Other Brokers. The Company expressly acknowledges that the Leasing Agent
may cooperate with other real estate brokers (each a “Cooperating Broker”) in
discharging and performing the duties and obligations of the Leasing Agent set
forth in this Leasing Agreement, and that the Leasing Agent may pay such
Cooperating Brokers a leasing fee for services in leasing the Properties
provided by such Cooperating Brokers.

 

[Signature page follows on next page.]

 

6

 

 

IN WITNESS WHEREOF, the parties have executed this Leasing Agreement as of the
date first above written.

 

  AMERICAN REALTY CAPITAL RETAIL II ADVISORS, LLC       By: American Realty
Capital Retail II Special Limited     Partnership, LLC     Its Member        
By: American Realty Capital IV, LLC     Its Managing Member         By: /s/
Nicholas S. Schorsch   Name: Nicholas S. Schorsch   Title: Authorized Signatory
        AMERICAN REALTY CAPITAL – RETAIL CENTERS OF   AMERICA II, INC.        
By /s/ Edward M. Weil, Jr.   Name: Edward M. Weil, Jr.   Title: President, Chief
Operating Officer and Secretary

 

7

 

 

 

 

 

